—Judgment unanimously affirmed. Memorandum: There is sufficient evidence to support defendant’s conviction of conspiracy in the second degree (see, People v Schwimmer, 66 AD2d 91, affd 47 NY2d 1004). The People established an overt act, namely that defendant sent a photograph of the intended victim, a detailed physical description of her, and information concerning her whereabouts to an undercover officer posing as an underworld figure (cf., People v Bongarzone, 116 AD2d 164, affd 69 NY2d 892). We have considered the remaining contention raised by defendant and conclude that it is without merit. (Appeal from Judgment of Cayuga County Court, Corning, J.—Conspiracy, 2nd Degree.) Present—Denman, P. J., Green, Wesley, Balio and Boehm, JJ.